                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           Case No. 3:17-cv-00643-FDW-DCK

ERIC KINSINGER and                        )
DENISE KINSINGER,                         )
                                          )
       Plaintiffs,                        )
                                          )
vs.                                       )
                                          )
SMARTCORE, LLC;                           )
SMARTCORE ELECTRIC, LLC;                  )
SMARTCORE ELECTRICAL SERVICES, LLC; )
SMARTCORE, LLC GROUP HEALTH               )
BENEFIT PLAN;                             )
STEVEN MATTHEW GOOD; WILLIAM H.           )
WINN JR.,                                 )
                                          )
   Defendants.                            )
__________________________________________)

                                     Proposed Pretrial Order



       Pursuant to the Court’s Order (Dkt.#86) in this matter, Plaintiffs Eric Kinsinger and

Denise Kinsinger (“Plaintiffs”) and Defendants SmartCore, LLC (“SmartCore”); SmartCore

Electric, LLC; SmartCore Electrical Services, LLC; SmartCore, LLC Group Health Benefit Plan

(“Plan”); and William H. Winn, Jr. (collectively, “Defendants”)1 file this Proposed Pretrial Order

stating the following:

I.     Joint Statement of the Case

Plaintiffs allege five causes of action:



1
  Plaintiffs and Defendants have contacted Defendant Steven Matthew Good on several
occasions seeking his participation in pre-trial filings and preparation for the upcoming June 4,
2019 trial date. However, Mr. Good has failed to respond to Plaintiffs’ and Defendants’
requests.
       1. A claim for benefits under the Plan against SmartCore, Good, Winn, and the Plan

           pursuant to 29 U.S.C §1132(a)(1)(B) based on the Plan’s failure to pay for Denise

           Kinsinger’s January 8, 2016 hysterectomy surgery and related care;

       2. A claim for breach of fiduciary duty under 29 U.S.C. §1132(a)(2) against SmartCore,

           Good, and Winn for their failure to pay withheld participant contributions to Starmark

           and Trustmark for Health Plan Expenses;2

       3. A claim for injunctive and other appropriate equitable relief under 29 U.S.C. §1132(a)(3)

           by SmartCore, Good, and Winn for (i) failure to pay withheld participant contributions to

           Star Marketing and Administration, Inc. d/b/a Starmark, Inc. (Starmark) and Trustmark

           Life Insurance Company (Trustmark) for Health Plan Expenses (misappropriation of Plan

           assets), and (ii) misrepresentations made by the Plan to Denise and Eric Kinsinger

           regarding coverage by the Plan of Denise’s surgery. Plaintiffs’ claim for other equitable

           relief is plead in the alternative to their claims under 29 U.S.C. §1132(a)(2) and 29 U.S.C

           §1132(a)(1)(B).

       4. A claim for failure to provide Plan documents against Good and Winn under 29 U.S.C.

           §1132(c), the documents being: (i) the Plan document, (ii) the summary plan description,

           (iii) the Trustmark policy providing stop-loss insurance to SmartCore, and (iv) the

           Administrative Services Agreement between Starmark and SmartCore.

       5. A claim for attorneys’ fees, interest, and costs pursuant to 29 U.S.C. §1132(g).

II.        Stipulations of Fact

The parties hereby stipulate that the following facts are true and accurate for purposes of this

litigation:



2
    See definition of Health Plan Expenses infra at §II, ¶18.

                                                                2
SmartCore, LLC Organization:

         1.       William H. Winn Jr. (Winn) was President of SmartCore.

         2.       Steven Matthew Good (Good) was a principal of SmartCore.

         3.       Good and Winn were the only members (owners) of SmartCore and were its sole

managers.

         4.       Good and Winn hired employees of SmartCore, including Eric Kinsinger.3

         5.       In October 2014, Eric was hired as a full-time employee of SmartCore, LLC.

         6.       Defendant Winn terminated some employees of SmartCore, but always in

conjunction with Cara Lear or Jennifer Lazenby. Defendant Good terminated employees of

SmartCore.

         7.       Good and Winn bargained with, and set terms and conditions of employment, for

employees of SmartCore.

         8.       Good and Winn controlled all management, operational, and employment aspects

of SmartCore.

         9.       Good and Winn made the decision for SmartCore to cease active business

activities.

Plan Organization

         10.      SmartCore adopted the SmartCore, LLC Group Health Plan (“Plan”) on

December 18, 2015, with an effective date of December 1, 2015.

         11.      The Plan is a group health plan providing payment for major medical benefits

including prescription drug coverage to SmartCore employees.

         12.      SmartCore is the Plan Sponsor and was the Plan Administrator of the Plan.


3
  For clarity, Plaintiff Eric Kinsinger will hereafter be referred to as Eric, and Plaintiff Denise Kinsinger will be
referred to as Denise.

                                                            3
          13.   The Plan provides benefits for “Medically Necessary care and treatment of

Sickness or injury.” Medically Necessary is defined as: “[a] service, drug, or supply that is

necessary and appropriate for the diagnosis or treatment of a Sickness or Injury in accordance

with generally accepted standards of medical practice in the U.S. at the time the service, drug, or

supply is provided.” Sickness is defined as “Illness, disease, or Complications of Pregnancy

which cause a covered loss while a person’s coverage is in force; and for any Comprehensive

Medical Benefits, congenital defects, birth abnormalities and prematurity of a covered newborn

child.”

          14.   Under the terms of the Plan, SmartCore was responsible to pay “Plan benefits and

administration expenses directly from general assets.”

          15.   SmartCore entered into an administrative services agreement with Starmark

wherein in exchange for payment from SmartCore, Starmark agreed to provide certain services

relating to the administration of the Plan.

          16.   Starmark was the initial claims fiduciary for the Plan, charged with making

eligibility and benefits determinations under the Plan.

          17.   SmartCore also purchased stop-loss insurance from Trustmark. Under the terms

of the stop-loss policy, in exchange for SmartCore’s payment of premiums, Trustmark agreed to

reimburse SmartCore for a certain portion of the “reasonable and customary fee actually paid by

[SmartCore] for eligible benefits under the Plan.”

          18.   Starmark and Trustmark are affiliated entities. Therefore, under the various

agreements, SmartCore was responsible to make a monthly payment to Starmark to pay for (1)

the premiums owed to Trustmark for the stop-loss insurance policy, (2) benefits paid under the




                                                 4
plan administered by Starmark, and (3) Starmark’s services. (Collectively, “Health Plan

Expenses”)

       19.     As of December 31, 2015, there were a total of eighty-nine (89) participants in the

Plan, fifty-seven (57) of whom were employees of SmartCore, and thirty-two (32) of whom were

dependents of the employee participants.

       20.     Eric was a participant in the Plan because of his employment with SmartCore.

       21.     Denise was a participant in the Plan as a dependent of her husband, Eric.

       22.     Eric and Denise were covered participants in the Plan from the date of the Plan’s

effective date on December 1, 2015 until Eric’s resignation from SmartCore on or about

February 29, 2016.

Treatment Incurred

       23.     On December 9, 2015, Denise had an appointment with Dr. Pillai at Piedmont

GYN/OB Ballantyne of Carolinas Health Care System (“CHS Piedmont”).

       24.     Dr. Pillai diagnosed Denise with Menorrhagia and Adenomyosis.

       25.     Menorrhagia is the medical term for menstrual periods with abnormally heavy or

prolonged bleeding.

       26.     Adenomyosis is a condition where endometrial tissue grows into the muscular

wall of the uterus.

       27.     Denise underwent an endometrial biopsy. Dr. Pillai recommended a

hysterectomy to treat Denise’s condition.

       28.     Starmark, acting on behalf of the Plan, had Dr. Matthew Zawelinski, a medical

doctor, review Denise’s claim. Dr. Zawelinski pre-authorized the procedure as medically

necessary and eligible for benefits under the Plan.



                                                 5
       29.     On January 8, 2016, Starmark notified CHS Piedmont, Denise, and Eric that the

planned hysterectomy met the criteria for pre-authorization. Starmark granted pre-authorization

for this service beginning January 8, 2016.

       30.     On January 8, 2016, Denise was admitted to Carolinas HealthCare System-

Pineville Facility and received the pre-authorized treatment.

       31.     On or about January 21, 2016, Carolinas Health Care System sent a bill to the

Plan in the amount of $39,931.45 for the hysterectomy and related treatment.



Plan Funding

       32.     To fund the Plan, SmartCore withheld monies from the paychecks of SmartCore

employees participating in the Plan, including Eric’s paychecks.

       33.     SmartCore, Good and Winn stopped paying any of the money necessary to fund

the Plan or to pay Health Plan Expenses.

       34.     SmartCore, Good and Winn were not using the money withheld from participants’

paychecks to pay Health Plan Expenses to Starmark/Trustmark or to pay Plan benefits.

       35.     SmartCore, Good and Winn did not pay to Starmark or Trustmark the monies that

were withheld from employees’ paychecks for Health Plan Expenses, but instead used such

monies for other purposes.

       36.     On February 5, 2016, Starmark notified SmartCore that it was cancelling the stop-

loss insurance and its administrative services contract with SmartCore retroactively because

SmartCore had failed to make payments for Health Care Expenses as required.

       37.     Attached as Exhibit A is an email that William Winn sent to SmartCore

employees on February 18, 19, and 23, 2016.



                                                6
        38.    Attached as Exhibit B is a resignation letter Eric Kinsinger sent to SmartCore

dated February 18, 2016.

        39.    On February 19, 2016 Eric received a letter from “SmartCore Leadership”

regarding “Cancellation of Medical Insurance Policy.” The letter states: “As you may know, our

insurance was cancelled effective 1/1/2016 for non-payment. We were not made aware of this

until 2/8/2016. We have made every effort to secure the funds to reinstate the insurance;

however, at this time, we have not been able to do so.”



Denial of Benefits

        40.    Denise’s medical claim under the Plan was not paid by the Plan.

        41.    On March 31, 2016, the Benefits Committee at SmartCore, LLC, identified itself

as Plan Administrator for the Plan and refused to pay Plaintiffs’ claim for benefits.

        42.    The Benefits Committee consisted of Good and Winn.

        43.    Good and Winn are the Plan Administrators of the Plan on and after March 31,

2016.

        44.    After March 31, 2016, Good and Winn were responsible for both evaluating and

paying claims under the Plan.

        45.    The March 31, 2016 letter further informed Plaintiffs that the Plan and Plan

Administrator (Good and Winn) are required to comply with ERISA.

        46.    On or about September 23, 2016, Plaintiffs filed an appeal with the Benefits

Committee and Starmark.

        47.    Plaintiffs did not receive a response to their appeal.




                                                 7
        48.    Good and Winn did not have a medical doctor review Denise’s medical

information regarding her claim for medical benefits.

        49.    Good and Winn did not respond to Plaintiffs’ appeal regarding medical benefits

under the Plan.

Request for Plan Documents

        50.    On June 3, 2016, Eric wrote the Benefits Committee, as Plan Administrator, and

requested documents for the Plan, including any insurance policies or documents under which

the Plan was established or operated.

        51.    The parties agree that a copy of the letter Eric wrote the Benefits Committee is

attached as Exhibit C.

        52.    The plan document, summary plan description, insurance contract between

Trustmark and SmartCore, and the Administrative Services Agreement between SmartCore and

Starmark are the documents that establish and govern the Plan.

        53.    Good and Winn, as Benefits Committee members, received the request on June 7,

2016.

        54.    Good and Winn provided a copy of the Plan document, summary plan description,

and Trustmark Administrative Services Agreement on July 25, 2018 in response to Plaintiffs’

discovery requests in this litigation. They did not provide a copy of the applicable stop-loss

insurance contract from Trustmark.




                                                 8
III.   Stipulations of Law

       1.      The Court has jurisdiction over this case pursuant to 26 U.S.C. §1331 because

Plaintiffs’ claims all arise under the laws of the United States, specifically, the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq. (“ERISA”). See

also 29 U.S.C. §1132(e)(1).

       2.      Venue is proper in this Court because the Plan is administered in this District and

Defendants the Plan, Winn, and SmartCore reside and may be found in this District. 29 U.S.C.

§1132(e)(2).

       3.      The Plan is subject to ERISA because it is a “welfare benefit plan” pursuant to 29

U.S.C. §1002(1) in that it was sponsored by SmartCore, LLC, the employer of Plaintiff Eric

Kinsinger, for the purpose of providing medical, surgical, hospital, and sickness benefits to

employees of SmartCore.

       4.      Plaintiffs allege five causes of action:

               a.      A claim for benefits under the Plan against Good, Winn, and the Plan

               pursuant to 29 U.S.C §1132(a)(1)(B) based on the Plan’s failure to pay for Denise

               Kinsinger’s January 8, 2016 hysterectomy surgery and related treatment;

               b.      A claim for breach of fiduciary duty under 29 U.S.C. §1132(a)(2) against

               SmartCore, Good, and Winn for their failure to pay withheld participant

               contributions to Starmark and Trustmark for Health Plan Expenses;

               c.      A claim for other appropriate equitable relief under 29 U.S.C. §1132(a)(3)

               by SmartCore, Good, and Winn for (i) failure to pay withheld participant

               contributions to Starmark and Trustmark for Health Plan Expenses

               (misappropriation of Plan assets), and (ii) misrepresentations to Denise and Eric



                                                  9
              Kinsinger regarding coverage by the Plan of Denise’s surgery. Plaintiffs’ other

              appropriate equitable relief claim is plead in the alternative to their claims under

              29 U.S.C. §1132(a)(2) and 29 U.S.C §1132(a)(1)(B).

              d.     A claim for failure to provide Plan documents against Good and Winn

              under 29 U.S.C. §1132(c), the documents being (i) the Plan document, (ii) the

              summary plan description, (iii) the Trustmark Insurance policy providing stop-

              loss insurance to SmartCore, and (iv) the Administrative Services Agreement

              between Starmark and SmartCore.

              e.     A claim for attorneys’ fees, interest, and costs pursuant to 29 U.S.C.

       §1132(g).

       5.     Eric and Denise Kinsinger were participants in the Plan from the inception of the

Plan on December 1, 2015 until February 29, 2015, when Eric Kinsinger resigned his

employment with SmartCore, LLC.

       6.     The Plan has not paid for Denise Kinsinger’s January 8, 2016 hysterectomy

surgery.

       7.     The Court reviews the denial of Plan benefits under the de novo standard of

review. Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).

       8.     Matthew Good is a fiduciary within the meaning of 29 U.S.C. §1002(21)(A)

because:

              a.     he exercised discretionary authority and discretionary control respecting

              management of the Plan by communicating with participants, undertaking

              responsibility to review and decide Plan claims, and directing the use of assets of

              the Plan;



                                                10
              b.      he exercised authority and control respecting management and disposition

              of the assets of the Plan in the form of participant contribution by directing that

              they not be paid for Health Plan Expenses and instead be used for other purposes;

              c.      he has discretionary authority and discretionary responsibility in the

              administration of the Plan by virtue of being the plan administrator of the Plan

              (within the meaning of 29 U.S.C. §1002(16)(A)).

       9.     William Winn is a fiduciary within the meaning of 29 U.S.C. §1002(21)(A)

because

              a.      he exercised discretionary authority and discretionary control respecting

              management of the Plan by communicating with participants, undertaking

              responsibility to review and decide Plan claims, and directing the use of assets of

              the Plan;

              b.      he exercised authority and control respecting management and disposition

              of the assets of the Plan in the form of participant contribution by directing that

              they not be paid for Health Plan Expenses and instead be used for other purposes;

              c.      he has discretionary authority and discretionary responsibility in the

              administration of the Plan by virtue of being the plan administrator of the Plan

              (within the meaning of 29 U.S.C. §1002(16)(A)).

       10.    Good and Winn directed that money withheld from Plan participants’ paychecks

not be paid for Health Plan Expenses and instead be used for other purposes.

       11.    Monies withheld from participants’ paychecks for the purpose of Health Care

Expenses are assets of the Plan, within the meaning of 29 U.S.C. §1002(42) and 29 C.F.R.

§2510.3-102(a)(1).



                                                11
       12.     The Plan is established and operated under four documents:

               a.      The Plan document;

               b.      The summary plan description;

               c.      The Administrative Services Agreement between Starmark and

               SmartCore; and

               d.      The stop-loss insurance contract issued by Trustmark providing stop-loss

               coverage solely to SmartCore.

       13.     29 U.S.C. §1024(b)(4) provides that “[t]he administrator shall, upon written

request of any participant or beneficiary, furnish a copy of the latest updated summary plan

description, and the latest annual report, any terminal report, the bargaining agreement, trust

agreement, contract, or other instruments under which the plan is established or operated.”

       14.     An administrator who fails to produce required documents is subject to a

monetary penalty, in the Court’s discretion, of up to $110.00/day. 29 U.S.C. § 1132(c)(1)(B)); 29

CFR 2575.502c-1 (raising penalty for violations from $100.00/day to $110.00/day). Each

violation is considered a separate violation. 29 U.S.C. §1132(c)(1)(B).

       15.     No finding of prejudice to Plaintiffs is required for the Court to assess damages.

Carroll v. Cont’l Auto., Inc., 685 Fed.Appx. 272, 276-77 (4th Cir. 2017) (“Although findings of

prejudice and bad faith may be relevant to a penalty determination, courts analyzing ERISA do

not condition the imposition of penalties on the existence of such findings.”)




                                                12
IV.     Synopsis of Factual or Legal Contentions

          a. The parties dispute whether Denise Kinsinger’s surgery was medically necessary,

              within the meaning of the Plan. Defendants contend it was not; Plaintiffs contend

              it was.

          b. The parties dispute whether Defendants Good, Winn, and SmartCore breached

              their fiduciary duties under 29 U.S.C. §1132(a)(2), ERISA §502(a)(2).

              Defendants contend they did not. Plaintiffs contend they did.

          c. The parties dispute whether Plaintiffs are entitled to other appropriate equitable

              relief under 29 U.S.C. §1132(a)(3), ERISA §502(a)(3). Plaintiffs contend they

              are entitled to such relief in the alternative; Defendants contend that Plaintiffs are

              not entitled to any such relief.

          d. The parties dispute whether Plaintiffs exhausted their administrative remedies

              under ERISA. Defendant Winn contends they did not. Plaintiffs contend they

              did.

          e. The parties dispute whether Defendants Good and Winn met their duty to furnish

              Plan documents to Plaintiffs upon written request. Defendant Winn contends they

              did. Plaintiffs contend they did not.

          f. The parties dispute whether Plaintiffs are entitled to attorneys’ fees and costs

              under ERISA, if Plaintiffs prevail on one or more of their claims for relief.

V.     List of Exhibits

Ex.                                          Stipulation-   Stipulation-                 Identified
           Description          Reference    Authenticity   Admissibility
                                                                            Objections                Admitted
No.                                                                                         By
A     Administrative          Dkt.##69 –
                                                 Yes           Yes           None
      Record                  69-10;
A-    Plan & Summary          AR3-53;
                                                 Yes           Yes           None
1     Plan Description        Depo Ex. 6
A-    Preapproval Packet      AR 54-79           Yes            No           None

                                                 13
2                           Depo Ex. 1
A-   Preapproval Letter     AR-80;
                                         Yes   Yes   None
3                           Depo Ex. 2
A-   CHS Bills              AR 81-82
                                         Yes   Yes   None
4
A-   Starmark Repricing     AR 83
                                         Yes   Yes   None
5    Sheet
A-   Starmark EOB           AR 84
                                         Yes   Yes   None
6
A-   SmartCore Benefits     AR85-86
7    Committee 3/31/16
                                         Yes   Yes   None
     Letter to Eric
     Kinsinger
A-   6/3/16 Request for     AR 87-88
8    Administrative                      Yes   Yes   None
     Record
A-   6/3/16 Request for     AR 89
                                         Yes   Yes   None
9    Plan Documents
A-   Appeal Letter and      AR 90-211
                                         Yes   Yes   None
10   Exhibits
A-   Surgery Records        AR 212-
                                         Yes   Yes   None
11                          487
B    Administrative         Depo Ex. 3
                                         Yes   Yes   None
     Services Agreement
C    Stop-Loss Insurance    Depo Ex. 7
                                         Yes   Yes   None
     Contract
D    Starmark Bills to      Depo Ex. 8
                                         Yes   Yes   None
     SmartCore
E    Starmark 02/05/16      Star 202;
     Letter to SmartCore    Depo Ex. 9
                                         Yes   Yes   None
     terminating
     relationship
F    CHS Bills as           Depo Ex
     Received by            10
                                         Yes   Yes   None
     Starmark and
     Starmark EOB
G    Eric Kinsinger’s Pay   Kinsinger
                                         Yes   Yes   None
     Stubs                  23-25
H    Kinsinger Insurance    Kinsinger
                                         Yes   Yes   None
     Card                   26-27
I    Feb 15-16 Email        Kinsinger
     Exchange Winn &        501-502      Yes   Yes   None
     Kinsinger
J    Feb 19, 2016 Notice    Kinsinger
     of Cancellation of     499-500      Yes   Yes   None
     Insurance

                                         14
K     Letter RE                 Kinsinger            Yes              Yes           None
      Cancellation of           556-557
      Medical Coverage
      (Undated)
L     CMR for Plan              Kinsinger            Yes              Yes           None
      Documents                 577
M     CHS Bills                 Kinsinger            Yes              Yes           None
                                496-498
N     Dr. Pillai Illustration   Depo Ex.             Yes              Yes           None
                                17




VI.     Designation of Pleadings and Discovery Materials to Be Offered at Trial

Ex.                                   Pin        Stipulation-   Stipulation-                     Identified
No.
            Description
                                Cites/Portions   Authenticity   Admissibility
                                                                                  Objections
                                                                                                    By        Admitted
O     Judy Funk Deposition                       Yes            Yes             None
P     Bernadette Silvestri                       Yes            Yes             None
      Deposition
Q     Priya Pillai, M.D.                         Yes            Yes             None
      Deposition
R     Winn & Good               #3, 5, 4, 6,     Yes            Yes             None
      Admissions                11, 13
S     Winn & Good                #6, 10          Yes            Yes             None
      Interrogatory
      Responses
T     Corporate Entity          #7, 10, 11,      Yes            Yes             None
      Interrogatory             12, 13
      Responses
U     Declaration of                             Yes            No              Hearsay;
      William H. Winn, Jr.                                                      relevance; not
                                                                                part of the
                                                                                Administrative
                                                                                Record; lack
                                                                                of personal
                                                                                knowledge;
                                                                                failure to
                                                                                comply with
                                                                                ERISA claims
                                                                                regulation
U- Email from Eric                               Yes            Yes             None
1  Kinsinger dated
   February 15, 2016
V Declaration of Steven                          Yes            No              Hearsay;

                                                       15
    Matthew Good dated                      relevance; not
    December 17, 2018                       part of the
                                            Administrative
                                            Record; lack
                                            of personal
                                            knowledge;
                                            failure to
                                            comply with
                                            ERISA claims
                                            regulation
V- Letter from             Yes        Yes   None
1  SmartCore to
   Employees dated
   February 19, 2016
V- Letter from Starmark    Yes        Yes   None
2  to Carolinas
   Healthcare dated
   January 8, 2016
V- Letter from SmarCore    Yes        Yes   None
3  to Eric Kinsinger
   dated March 31, 2016
V- SmartCore LLC           Yes        Yes   None
4  Group Health Benefit
   Plan
W Declaration of           Yes        No    Hearsay;
   Deborah Anne Good                        relevance; ;
                                            not part of the
                                            Administrative
                                            Record; lack
                                            of personal
                                            knowledge;
                                            failure to
                                            comply with
                                            ERISA claims
                                            regulation
X   Declaration of Jared   Yes        No    Hearsay;
    Crafton Crook dated                     relevance; not
    December 18, 2018                       part of the
                                            Administrative
                                            Record; lack
                                            of personal
                                            knowledge;
                                            failure to
                                            comply with
                                            ERISA claims
                                            regulation

                                 16
VII.   List of Witnesses

  Witness      Called
                              Address                    Anticipated Testimony
   Name          By
Eric          Plaintiffs                   • Explain the relationship of the parties;
Kinsinger                                  • Winn and Good’s management of SmartCore
                                           • SmartCore, Winn, and Good’s representations to
                                             Eric Kinsinger and other plan participants about
                                             health coverage and the Plan;
                                           • SmartCore, Winn, and Good’s practice of
                                             withholding premiums from plan participant’s
                                             paychecks;
                                           • Denise Kinsinger’s need for and receipt of medical
                                             treatment;
                                           • Communications between the parties surrounding
                                             the preapproval of Denise’s hysterectomy;
                                           • SmartCore’s failure to provide benefits and the
                                             resulting harm to Plaintiffs;
                                           • Eric Kinsinger’s request for Plan Documents;
                                           • The failure of the SmartCore Benefits Committee
                                             to provide the plan Documents
Denise        Plaintiffs                   • Denise Kinsinger’s need for and receipt of medical
Kinsinger                                    treatment;
                                           • SmartCore’s failure to provide benefits and the
                                             resulting harm to Plaintiffs;
Judy Funk     Plaintiffs   (de bene esse   • Explained Starmark’s procedure for determining
                           deposition         medical necessity and preapproving medical
                           completed          claims.
                           5/1/19)         • Dr. Zawilenski determined the hysterectomy was
                                              medically necessary during the preapproval
                                              process.
                                           • Starmark refused to review the claim after the
                                              surgery was completed due to SmartCore’s
                                              nonpayment.
Bernadette    Plaintiffs   (de bene esse   • The contractual relationships established between
Silvestri                  deposition         SmartCore, Starmark, and the Trustmark entities
                           completed          to fund and operate the Plan;
                           5/1/19)         • The Plan was self-funded by SmartCore;
                                           • SmartCore hired Starmark to process claims made
                                              under the Plan
                                           • SmartCore failed to make the payments it
                                              promised to Starmark for claims administration
                                              and stop-loss premiums;

                                            17
                                              • Starmark terminated its claims-processing services
                                                on account of SmartCore’s nonpayment;
                                              • Trustmark terminated the stop-loss insurance on
                                                account of SmartCore’s nonpayment;
                                              • Starmark refused to process the Kinsinger’s claim
                                                for benefits or appeal on account of SmartCore’s
                                                nonpayment;
Priya Pillai,   Plaintiffs    (de bene esse   • The hysterectomy was a necessary and appropriate
M.D.                          deposition        treatment for Denise Kinsinger’s medical illnesses
                              completed         of menorrhagia and adenomyosis.
                              5/10/19)
Jared Crook     Plaintiffs/                   • Winn and Good were principals of SmartCore and
                                                responsible for making decisions about the
                                                Company.
                                              • Winn and Good were responsible for directing
                                                payments on behalf of SmartCore.
                                              •
Jared Crook     Defendant                     • Eric Kinsinger’s statements regarding denial of
                Winn                            Denise Kensinger’s medical procedure.
Deborah         Defendant                     • Starmark’s denial of coverage for Denise
Good            Winn                            Kensinger’s medical treatment.
William H.      Defendant                     • Submission of Denise Kensinger’s claim for
Winn, Jr.       Winn                            medical benefits and the absence of any medical
                                                necessity.
                                              • Provision of Plan documents to SmartCore
                                                employees.
Steven          Defendant                     • Submission of Denise Kensinger’s claim for
Matthew         Winn                            medical benefits and the absence of any medical
Good                                            necessity.
                                              • Provision of Plan documents to SmartCore
                                                employees.
Priya Pillai,   Defendant (de bene esse       • Denise Kinsinger’s hysterectomy was elective.
M.D.                      deposition
                          completed
                          5/10/19)




                                              18
       Respectfully submitted,

This 21st day of May 2019.

/s/Bryan L. Tyson
Bryan L. Tyson
/s/ Rachel C. Matesic
Rachel C. Matesic
Marcellino & Tyson, PLLC
2820 Selwyn Ave., Suite 350
Charlotte, NC 28209
(704) 919-1519 (telephone)
(980) 219-7025 (facsimile)
E-mail: bryan@yourncattorney.com
E-mail: rachel@yourncattorney.com

Attorneys for Plaintiffs



/s/ Marc E. Gustafson
Marc E. Gustafson, N.C. State Bar No.
34429
Bell, Davis & Pitt, P.A.
227 W. Trade Street, Suite 1800
Charlotte, NC 28202
Telephone: (704) 227-0400
Email: mgustafson@belldavispitt.com

Attorneys for Defendant William Winn

/s/ Eric Spengler
Eric Spengler (N.C. Bar #47165)
SPENGLER & AGANS, PLLC
352 N. Caswell Road
Charlotte, NC 28204
eric@spengleraganslaw.com
(704) 910-5469 (phone)
(704) 730-7861 (fax)

Attorneys for Defendants SmartCore, LLC;
SmartCore Electric, LLC; SmartCore
Electrical Services, LLC; and SmartCore,
LLC Group Health Benefit Plan




                                           19
